            Case 5:19-cv-03264-JDW Document 14 Filed 08/19/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RICHARD HELMS SR.,
                                                    Case No. 5:19-cv-3264-JDW
                 Petitioner,

                 v.

 MARK GARMAN, et al.,

                 Respondent.



                                              ORDER

       AND NOW, this 19th day of August, 2020, upon review of the Report and

Recommendation of Magistrate Judge David Strawbridge (ECF No. 11) and upon consideration

of Petitioner Richard Helms’ Reconsideration and Objections (ECF No. 12), for the reasons stated

in the accompanying Memorandum, it is ORDERED as follows:

       1.       Petitioner’s Objections are OVERRULED;

       2.       The Report and Recommendation is APPROVED and ADOPTED;

       3.       The Petition for Writ of Habeas Corpus is DISMISSED WITH PREJUDICE

without an evidentiary hearing;

       4.       No certificate of appealability shall be issued; and

       5.       The Clerk of Court shall mark this case closed.

                                                      SO ORDERED:

                                                      /s/ Joshua D. Wolson
                                                      HON. JOSHUA D. WOLSON
                                                      United States District Judge
